t c memo united_states tax_court pepi schafler f k a pepi summer petitioner v commissioner of internal revenue respondent docket no filed date pepi schafler pro_se roger bracken for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in all section references are to the internal_revenue_code in effect during the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure after concessions by respondent the issues remaining for decision are whether petitioner is entitled to deduct a theft_loss claimed on her return whether petitioner is entitled to deduct legal fees claimed on her return in excess of the amount allowed by respondent whether petitioner is entitled to deduct medical_expenses claimed on her return in excess of the amount allowed by respondent whether petitioner is entitled to deduct charitable_contributions claimed on her return in excess of the amount allowed by respondent and whether petitioner is subject_to the addition_to_tax under sec_6651 for failure_to_file a timely return background for convenience we have combined the findings_of_fact and discussion of pertinent legal issues some of the facts have been stipulated and they are so found at the time that the petition was filed petitioner resided at north bethesda maryland petitioner signed her federal_income_tax return on date and respondent received it on december respondent concedes that petitioner paid medical_expenses in the amount of dollar_figure and petitioner is entitled to a miscellaneous itemized_deduction for the cost of a safe deposit box in the amount of dollar_figure respondent made concessions as to other deductions these concessions are set forth in the discussions relating to the specific issues petitioner's return contained numerous mathematical errors petitioner reported adjusted_gross_income in the amount of dollar_figure while the proper amount should have been dollar_figure petitioner claimed expenses on schedule a in the amount of dollar_figure but did not claim these expenses on line of her return form_1040 instead petitioner claimed a standard_deduction in the amount of dollar_figure respondent corrected the return to reflect the claimed schedule a expenses on line in lieu of the standard_deduction lastly petitioner reported taxable_income in the amount of dollar_figure but her return reflects no income_tax_liability and requests a refund in the amount of dollar_figure after making corrections to petitioner's return respondent made a computational assessment in the amount of dollar_figure sec_6213 upon examination respondent disallowed all of the expenses claimed by petitioner on schedule a of her return the expenses remaining in issue after concessions by respondent are as follows expense amount claimed on return amount allowed amount in issue theft_loss dollar_figure -0- dollar_figure legal fees big_number dollar_figure big_number medical expense big_number big_number big_number charitable_contribution big_number big_number although petitioner claimed a deduction for charitable_contributions in the amount of dollar_figure on her return the record contains a list of petitioner's purported contributions totaling dollar_figure discussion we begin by noting that petitioner bears the burden of proving that respondent's determination is erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that she is entitled to any deductions claimed 503_us_79 theft_loss petitioner traveled to florida for several weeks from date through date included in her belongings were several pieces of jewelry in early date petitioner noticed that some of her jewelry was missing on schedule a of her return petitioner claimed a theft_loss in the amount of dollar_figure which respondent reduced by computational adjustment to dollar_figure upon examination respondent disallowed the entire theft_loss claimed by petitioner petitioner argues that she is entitled to a deduction with respect to the theft_loss in the amount of dollar_figure individual taxpayers may deduct losses arising from fire storm shipwreck or other_casualty or from theft if the loss is sustained during the taxable_year and not compensated by insurance or otherwise sec_165 c personal casualty or theft losses are deductible to the extent that the losses as reduced by dollar_figure per casualty exceed percent of adjusted_gross_income sec_165 and the term other_casualty refers to losses arising from sudden and unexpected events 48_tc_430 a taxpayer is not entitled to claim a theft_loss pursuant to sec_165 with respect to lost or misplaced property see sussel v commissioner tcmemo_1966_243 disallowing theft_loss where evidence indicated bracelet might have been lost rather than stolen where it is established that a theft_loss has occurred the taxpayer must treat the loss as sustained in the year in which the loss is discovered sec_165 to meet her burden_of_proof on this issue petitioner must establish that a theft or other_casualty occurred 540_f2d_448 9th cir affg 61_tc_354 at trial petitioner testified that she was not sure whether her jewelry was stolen lost or misplaced on the basis of the record before us we conclude that petitioner has failed to prove that any theft or other_casualty occurred with respect to her missing jewelry for that reason petitioner is not we also note that even if petitioner was able to establish that her jewelry was stolen she would be entitled to a deduction if at all for the taxable_year the year in which she discovered the theft rather than for the year in issue 34_tc_59 entitled to a deduction under sec_165 accordingly we sustain respondent on this issue legal expenses petitioner filed for divorce from her former husband donald summer in date the divorce proceedings were acrimonious and petitioner and mr summer disputed the property of the marital estate as a result petitioner mr summer and their respective attorneys devoted a great deal of time and effort in an attempt to reach a property settlement agreement which had not been finalized as of the taxable_year in issue petitioner's return reflects alimony received in the amount of dollar_figure schedule a of petitioner's return reflects legal expenses paid in the amount of dollar_figure the parties have stipulated that petitioner is entitled to deduct as legal expenses dollar_figure paid to the law firm of mcgee gelman in connection with petitioner's lawsuit against marine midland bank at trial petitioner argued that she is entitled to deduct additional legal expenses paid to mcgee gelman in the amount of dollar_figure given the parties' stipulation and the lack of additional evidence in the record we conclude that petitioner i sec_4 by order of the state of new york supreme court for the county of erie dated date petitioner was entitled to receive dollar_figure per week for temporary maintenance during pendency of the divorce action entitled to deduct as legal expenses payments made to mcgee gelman in the amount of dollar_figure the expenses remaining in issue in the amount of dollar_figure were paid to the law firm birzon zakia with regard to petitioner's divorce action against her former husband sec_212 permits deductions for all ordinary and necessary expenses paid_or_incurred for the production_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income generally attorney's_fees and other costs paid in connection with a divorce separation or decree for support are personal expenses which are nondeductible by either spouse sec_1_262-1 income_tax regs the regulations further provide however that legal fees paid_by a taxpayer are deductible pursuant to sec_212 insofar as they are attributable to the production or collection of taxable alimony payments id see also 60_tc_685 affd without published opinion 511_f2d_1393 3d cir petitioner argues that the legal expenses in issue were paid in order to secure alimony owed to her by her former husband and are therefore deductible at trial petitioner offered as evidence the billing records of birzon zakia petitioner explained that in accordance with the laws of the state of new york a party in a divorce proceeding must establish entitlement to alimony by proving that he or she maintained a certain lifestyle during the course of the marriage petitioner further explained that many of the billing records in question relate to a 3-day trial which primarily concerned petitioner's entitlement to alimony the billing records in question are not sufficient to allow us to ascertain with precision those legal fees which are attributable to petitioner's alimony income nevertheless the record reflects that petitioner paid legal fees in the amount of dollar_figure to birzon zakia during the taxable_year in issue moreover petitioner's divorce was contentious and the question of alimony payments was at issue in the divorce proceedings see summer v summer n y 2d n e 2d considering petitioner's award of maintenance in connection with divorce proceedings furthermore because petitioner's return reflects taxable alimony received during in the amount of dollar_figure we are satisfied that a portion of petitioner's legal fees is allocable to alimony relying upon the principles enunciated in 39_f2d_540 2d cir we conclude that dollar_figure of petitioner's legal fees is attributable to the production or collection of taxable alimony therefore petitioner is entitled to a deduction in that amount see feldman v commissioner tcmemo_1991_153 medical_expenses during the taxable_year in issue petitioner incurred various expenses for medical treatment and health insurance respondent has conceded that petitioner paid expenses for medical_care in the amount of dollar_figure and for health insurance provided through the greater buffalo chamber of commerce in the amount of dollar_figure therefore remaining in issue are medical_expenses in the amount of dollar_figure sec_213 in relevant part provides sec_213 allowance of deduction --there shall be allowed as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer to the extent that such expenses exceed percent of adjusted_gross_income the taxpayer must substantiate any deductions claimed under sec_213 by furnishing the name and address of each person to whom payment for medical_expenses was made and the amount and date for each such payment moreover the taxpayer must be prepared to substantiate any claimed deductions by furnishing statements or itemized invoices from the individual or entity to which payment for medical_expenses was made these statements or invoices should indicate the nature of the service rendered and to or for whom rendered blackburn v commissioner tcmemo_1982_529 sec_1_213-1 income_tax regs a portion of the medical_expenses remaining in issue is related to the cost of petitioner's transportation and lodging with regard to medical treatment received in boston the record reflects that petitioner received medical treatment at beth israel hospital in boston on date petitioner traveled from her home in buffalo to boston to receive treatment by specialists recommended to her the record does not reflect the amount_paid by petitioner for this treatment or the date on which petitioner rendered the payment on date petitioner was treated at boston orthopedic group inc bog in brookline massachusetts included in the expenses allowed by respondent is a check in the amount of dollar_figure written to bog respondent did not allow petitioner to deduct any expenses with respect to her treatment at beth israel the record reflects that petitioner incurred expenses for transportation and lodging with respect to her stay in boston from july to date to prove that she is entitled to deduct her transportation expense petitioner must establish that her travel was primarily for and essential to her medical_care sec_213 we find credible petitioner's testimony corroborated by documents in the record that she traveled to boston for the purpose of receiving medical treatment therefore petitioner is entitled to deduct the cost of her transportation between boston and buffalo dollar_figure we now turn to the expenses claimed with respect to lodging to establish entitlement to expenses for lodging a taxpayer must prove that there is no significant_element_of_personal_pleasure_recreation_or_vacation in the travel sec_213 in addition the taxpayer must prove that the travel was primarily for and essential to medical_care provided by a physician in a licensed hospital or a medical_care facility which is related to or the equivalent of a licensed hospital sec_213 although we have concluded that petitioner traveled to boston with the primary motive of receiving medical_care the record reflects that petitioner received medical treatment at a licensed hospital on date and orthopedic treatment on date while the expenses in issue concern lodging from the night of july through date on the basis of the record before us we conclude that two of the four nights' lodging were essential to petitioner's medical_care accordingly we will allow petitioner to deduct expenses for lodging in the amount of dollar_figure attributable to lodging for two nights at a rate of dollar_figure per night see sec_213 limiting deduction for lodging to dollar_figure per night with respect to petitioner's claims for the expenses relating to her treatment at beth israel hospital in boston petitioner has offered no evidence of the amount and date of any payment for such services petitioner therefore has failed to meet the substantiation requirements provided by sec_1 h income_tax regs furthermore we are unsure as to whether the cost of this treatment was covered in whole or in part by petitioner's health insurance see cooper v commissioner tcmemo_1987_334 therefore we conclude that petitioner is not entitled to any deduction for expenses related to her treatment at beth israel hospital petitioner has failed to offer evidence concerning the medical treatment underlying the expenses remaining in issue petitioner therefore has failed to meet her burden_of_proof with respect to the remaining expenses and we sustain respondent's determination to that extent charitable_contributions on her return petitioner claimed a deduction for charitable_contributions in the amount of dollar_figure the return reflects cash contributions in the amount of dollar_figure and contributions other than cash in the amount of dollar_figure petitioner submitted a list prepared before her examination by respondent's agent of the charitable_contributions which she purportedly made during the taxable_year the total amount reflected on this list dollar_figure exceeds by dollar_figure the amount claimed on her return to substantiate the deductions claimed petitioner submitted canceled checks letters from charitable organizations and notes prepared before trial consisting of her estimation of the fair_market_value of donated property however these materials relate to only a portion of the deductions claimed respondent has allowed petitioner to deduct cash contributions in the amount of dollar_figure and noncash contributions in the amount of dollar_figure petitioner's claimed contributions as reflected by her list and by other items in the record are as follows although petitioner's list indicates a total of dollar_figure the sum of the items listed is dollar_figure amount amount allowed contributions by cash or check university of buffalo school of architecture dollar_figure planned parenthood temple sinai jewish review amherst police club buffalo council on world affairs march of dimes greater buffalo chamber of commerce buffalo museum of science albright knox art museum nccl1 dollar_figure contributions of property child family services dollar_figure erie county medical center ronald mcdonald house salvation army big_number unspecified2 temple sinai dues dollar_figure university of buffalo united fund buffalo philharmonic metropolitan museum united jewish fund operation exodu sec_50 american heart association womens sic ort total big_number although the record contains a canceled check with respect to this item petitioner's list of charitable_contributions claimed on her return does not appear to reflect it after this item is added to petitioner's list her total deductions claimed for charitable_contributions is dollar_figure petitioner offered no written substantiation or detailed testimony with respect to these items sec_170 allows as a deduction any charitable_contribution which is made within the taxable_year a charitable_contribution is a contribution or gift_for the use of an organization described in sec_170 if the contribution is made in property other than money the amount of the contribution is the fair_market_value of the property sec_1_170a-1 income_tax regs a taxpayer making a charitable_contribution is required to keep a canceled check a receipt from the donee organization or some other reliable written record showing the name of the donee the date of the contribution and the amount of the contribution cavalaris v commissioner tcmemo_1996_308 sec_1 170a- a income_tax regs the reliability of a written record is to be determined on the basis of all the facts and circumstances of a particular case sec_1_170a-13 income_tax regs factors indicating that a written record is reliable include the contemporaneous nature of the writing and the regularity of the taxpayer's recordkeeping procedure id with respect to the claimed charitable_contributions listed above as unspecified petitioner has offered no reliable written records or testimony similarly with respect to the claimed contributions of property petitioner has offered no reliable written records or testimony to establish that she is entitled to a deduction in excess of the amount allowed by respondent we therefore sustain respondent's determination insofar as it relates to those items with respect to petitioner's claimed charitable_contributions in cash or by check it is not entirely clear from the record which items serve as the basis of respondent's allowance two items purported donations to the university of buffalo school of architecture and planning and to the march of dimes are not substantiated by a check or letter from the donee which reflects the amount of the donation therefore petitioner has failed to meet her burden_of_proof with respect to those items rule a moreover petitioner has not proven that the following payees indicated on checks and credit card receipts reflected in the record were qualified donees for purposes of sec_170 jewish review amherst police club buffalo museum of science nccl and the greater buffalo chamber of commerce petitioner therefore is not entitled to a deduction with regard to those items although petitioner has met her burden_of_proof with respect to the remaining items in dispute the total_amounts reflected on those checks do not exceed the amount allowed by respondent accordingly we sustain respondent's determination on this issue to that extent addition_to_tax under sec_6651 we now address respondent's determination that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely return generally individual income_tax returns must be filed on or before the 15th day of april following the close of the calendar_year sec_6072 sec_6081 however provides that the secretary may grant a taxpayer an extension to file for no greater than months sec_1_6081-4 income_tax regs provides that taxpayers upon meeting certain requirements shall be allowed an automatic month extension a taxpayer may seek an additional 2-month extension by submitting to the internal revenue_officer with whom the return is required to be filed a signed form_2688 or a letter setting forth the full reasons for the extension perry v commissioner tcmemo_1990_228 sec_1_6081-1 income_tax regs sec_6651 provides for an addition_to_tax for failure_to_file a timely return a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 469_us_241 the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof that the return is filed late not exceeding percent in the aggregate for purposes of determining the number of months in which the return is filed late the date of filing is the date on which the return is received by the commissioner pryor v commissioner tcmemo_1994_287 petitioner argues that reasonable_cause existed with respect to her failure_to_file a timely return because many of the documents she needed to file the return were held by the court in connection with her divorce proceedings despite petitioner's assertion the record reflects that petitioner's divorce proceedings did not end until long after petitioner filed her return in date furthermore petitioner could have retained copies of the documentation related to her return before submitting originals to the court which handled her divorce matter we conclude that petitioner is liable for the addition_to_tax under sec_6651 we now turn to the calculation of the addition_to_tax the record contains petitioner's form_4868 application_for automatic_extension of time to file u s individual_income_tax_return dated date in which petitioner requested an extension to file until date pursuant to sec_1_6081-4 income_tax regs however the automatic_extension is for a period of months the record does not contain a request for an extension for an additional months therefore petitioner's return was due on date since we note that petitioner's request for an automatic_extension does not indicate any amount estimated as tax owed for the taxable_year we have previously ruled that requests for continued petitioner's return is deemed to have been filed on date the date it was received by respondent the return was filed late for a period of months and a portion of a fifth month accordingly we sustain respondent's determination that petitioner is liable for the maximum addition_to_tax under sec_6651 to reflect the foregoing decision will be entered under rule continued extension are invalid where the taxpayer failed to properly estimate the amount of tax owed for the taxable_year 92_tc_899 since the validity of the application_for automatic_extension does not affect the calculation of the addition_to_tax in this case we need not and do not consider this issue
